internal_revenue_service department of the treasury number release date index no washington dc person to contact telephone number refer reply to cc ita plr-128957-02 date date dear this is in reference to a form_1128 application to adopt change or retain a tax_year submitted by you tin requesting permission to change your accounting_period for federal_income_tax purposes from a taxable_year ending march to a taxable_year ending december effective you have requested that the form_1128 be considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administration regulations the information furnished indicates that you have filed your income_tax returns on a december tax_year end since you changed to a december tax_year end without permission sec_1_442-1 of the income_tax regulations provides that to secure the commissioner's consent to a change in accounting_period the taxpayer must file an application on form_1128 with the commissioner before the 16th day of the second calendar month following the close of the short_period thus to be effective as you requested your form_1128 should have been filed before sec_301_9100-1 -2 and -3 provide the rules for extensions of time to make elections requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the situation you present must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government sec_301_9100-3 states in part that the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances if the request for relief is filed more than days after the due_date of filing the form_1128 you have not demonstrated unusual and compelling circumstances for filing the application beyond days after its due_date further granting the requested relief would prejudice the interests of the government therefore your request for an extension of time to file form_1128 is denied plr-128957-02 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer sec_6110 provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax and accounting enclosure
